Case 7:19-cr-OOOOl Document 1 Filed in TXSD on 12/14/18 Pagie 1 of 2

AO 9| (Rev. 02/09) Crlminal Complaint

UNlTED STATES DISTRICT COURT
for the
Southem District of Texas

 

 

United States of America )
v. ) _ . 5 5 8
Geronimo MARQuEz ) Case No. “-l: \3 W\O Q.
YOB: 1995/ COB: United States ) _
)
De/'endanr

CRIMI_NAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
l

On or about the date of 08/17/2013 in the county of HidalgO in the SOUfh€l'n District of

Texas , the defendant violated Tit|e 18 U. S. C. § 924(a)(1)(A)
, an offense described as follows:

 

Whoe_ver, knowingly makes any false statement or representation with respect to the information required to be kept in
the records of a federal firearms licensee. `

This criminal complaint is based on these facts:

 

 

SEE ATTACHMENT A
d Continued-on the attached sheet.
alode n§vg\‘\oxie_ e_\écé=m‘tc. mem~>\ _g\//’,, &%,¢,_{ ,%,A
sw(\ w m Q-'\‘)(Q_M '\'0 MQW\\CQ\\\` Complainant'ssignanue
?c-.x Fec\' V\ C-" ?- "\- \ )Q!\¢ Y‘¢b`OQ\b\€-M Candace Garza, ATF Specia| Agent
d ‘°Y\. Printed name and title

Swom to before me and signed in my presence

Date: /H Z/ ‘1// f " ‘?"O'¥f.¢¢.\ `
v / Judge 's signature

City and state; McA|len, TX - Juan F. A|anis, U.S. Magistrate Judge

Pn`nted name and ritle

 

 

Case 7:19-cr-00001 Document 1 'Filed in TXSD on 12/14/18 Page 2 of 2

 

'Ao 91 (Rev. 02/09) criminal complaint

ATTACHMENT A

- This affidavit is in support of a criminal complaint charging Geronimo MARQUEZ hereinafter referred to
“MARQUEZ”, with the criminal violation set forth in Attachment A. The evidence.available to me
demonstrates that there is probable cause that MARQUEZ has violated 'l`itle_ 18 U.S'.C. Section¢924(a)(l)(A)
which provides as follows: Whoever, knowingly makes any false statement or representation with respect to
the information required to be kept in the records of_ a federal firearms licensee (F-FL).

Further, the Affiant states as follows:

On or about December ll`, 2018, your affiant discovered MARQUEZ had previously purchased three (3)

Glock, model 42, .380 caliber pistols in August 2018 from FFL,’s located in Hidalgo County. A canvass of

FFL’s revealed MARQUEZ purchased an additional five (5) firearms from June 2018 through September 2018.

ATF Form 4473s were obtained for the aforementioned purchases and discovered the listed address for ' v

MARQUEZ was located in Palmview, TX. Agents attempted to _make contact‘with MARQUEZ at the location
listed on the ATF Form 44735 and discovered that MARQUEZ did not live at that location.

On December 1`4, 2018, Agents made contact with MARQUEZ and'was subsequently interviewed

During a Post-Miranda interview of MARQUEZ, MARQUEZ stated he had never resided at the address listed

l »on the ATF Forrn.4473$. MARQUEZ admitted to_ living at a residence in McA|len, TX when he purchased the

. eight-(S) firearms. MARQUEZ further stated he did not live in Palmview, TX when he filled out the ATF Fonn
4473 question #_2, which asks the purchaser to state their current state of residence and_-address, when he

. (MARQUEZ) purchased a Glock, model G42, .380 AUTO` caliber pistol on'August l7, 2018 from Federal
Firearrns Licensee_ (FFL) Glick Twins located in Pharr, TX. -

Your affiant knows that FFLs are required to keep the ATF Form 4473 (Firearms Transaction Record) .which is _ b
completed by the purchaser, which includes information regarding the name, age, current residence of the
purchaser, and the purchasers certification that-he or she i's not prohibited from possessing tirearms. '
Furthennore, the purchaser must certify that their answers on ATF Fonn 4473 are-true, correct and complete. ,

Moreover, the ATF Form 4473 also warns the buyer-that making a false statement on'the ATF Fonn 4473. is_a
felony offense. Lastly, any false statement or representation made on ATF Form 4473, which is information
required to be kept in the records of a federal firearms licensee, is a violation of_ 18 USC_924(a)(_l)(A).

' As a result, on or about August l7, 2018, Geronimo MARQUEZ knowingly made a false statement on ATF
Fonn 4473 when he indicated that his residence was` in Palmview, TX when in fact he did not reside at the
residence at the time he certified that the information on the ATF Fonn 4473 was_true and correct. '

